Citation Nr: 1444627	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness in the bilateral lower extremities, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in October 2004.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for muscle spasms of the right calf, claimed as due to VA lack of proper care/negligence in providing surgical treatment in October 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In April 2009, a videoconference Board hearing was held at the RO before the undersigned Acting Veterans Law Judge; a copy of the transcript is of record.

In July 2009, the Board denied the appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2010 Order, the Court vacated the July 2009 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In November 2010, the Board remanded the claims for further development.

In July 2012, the Board requested a VHA independent medical opinion.  The opinion was obtained in October 2012. 

In March 2013, the Board denied the appeal.  The Veteran again appealed the decision to the Court.

In October 2013, the Court vacated the March 2013 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion.
The Board has considered documentation included in Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains documents duplicative of those in the paper file, and an examination report pertinent to the Veteran's knee disabilities.  VBMS contains current medical treatment records and the knee examination report.

In June 2013, the Veteran raised the following claims: increased ratings for his service-connected knee disabilities; service connection for depression, to include as secondary to the 38 U.S.C.A. § 1151 claims on the title page; and entitlement to a total disability rating based on individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On October 28, 2004, the Veteran underwent a minimally invasive L5-S1 fusion at a VA medical facility for treatment of degenerative joint disease of the lumbar spine and chronic back pain.  He contends he currently suffers from numbness of the legs and muscle spasms of the right calf as a result of this surgery.

The record indicates that the first and second requirements of a 38 U.S.C.A. § 1151 claim, those of an additional disability and causation, are established based on the current evidence of record.  See 38 C.F.R. § 3.361(b), (c).  A private medical report of August 2010, a VA examination report of January 2011, and an Independent Medical Expert (IME) opinion of October 2012 indicate that the Veteran has additional disabilities consisting of numbness of the legs and muscle spasms of the right calf, caused by the breach of a right L5 pedicle screw during the October 2004 surgery.

The third requirement of a 38 U.S.C.A. § 1151 claim is proximate causation. Proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional disability was an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

The Board finds that further medical opinion on the issue of proximate causation should be obtained prior to appellate adjudication.

As for negligence, in March 2013, the Board determined that the Veteran's current additional disabilities were not proximately due to carelessness, negligence, a lack of proper skill, error in judgment, or similar instance of fault on the part of VA based on the evidence of record and the absence of evidence to the contrary.  The parties did not find error in this determination.

As for reasonable foreseeability, in the October 2013 Joint Motion, the parties determined that the Board did not fully address the "event not reasonably foreseeable" criterion for establishing a claim for 1151 benefits.  The Board finds that an additional medical opinion on this point would be helpful prior to further appellate adjudication.

As for informed consent, the Veteran, through his attorney, currently argues that informed consent was not obtained, according to the holding of McNair v. Shinseki, 25 Vet. App. 98, 104-05 (2011).  See June 2014 Brief.

In the past, the Court held that it could not be presumed that a complication was not discussed simply because it was not recorded in a generic consent form.  Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  However, in McNair, the Court clarified that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 104-05 (2011).

In other words, the presumption of regularity does not apply to generic informed consent forms, such as the one the Veteran signed prior to his October 28, 2004 VA surgery, where there is a dispute concerning what information a doctor provided to his patient.  Id.

The Court in McNair found that when there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  

The Board must weigh the Veteran's lay contentions, signed consent form, and all relevant evidence in the record in the first instance.  McNair, 25 Vet. App. at 104-05.  See also Salis v. United States, 522 F. Supp. 989, 1000 (M.D. Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact.)  The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record.  Id.

However, the Court further explained that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105-7.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements.  Id. at 107; see also 38 C.F.R. § 17.32.  VA regulations state that a minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1)(ii).  The Court found that this reasonableness test was a factual finding that the Board must make in the first instance; however, the Court provided factors for the Board to consider.  McNair, 25 Vet. App. at 107-8; see also Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010).

The Court indicated that the adjudicator "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks might be minor when compared to the foreseeable consequences of continuing without undergoing the treatment." McNair, 25 Vet. App. at 107-8; see also Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).

The Court also stated that the Board should consider the "consequences of proceeding with surgery versus forgoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107-8.

Here, the Veteran contends that he was not informed about the possibility of breach or misplacement of a pedicle screw which would result in disability of a previously unaffected extremity.  See June 2014 Brief.

The Board emphasizes that the operative report of October 28, 2004 states that prior to the surgery, the Veteran was advised of various risks of the surgery, including the risks of "new neurologic deficit, failure to relieve pain, [and] need for further operation."  As discussed above, the breach of the pedicle screw caused the Veteran's current numbness of the legs and muscle spasms of the right calf.  These are results that he was clearly warned about.  Nonetheless, the operative report and consent form do not indicate he was advised of the specific risk of misplacement or breach of a pedicle screw.

The Veteran's argument appears to be one of semantics.  However, to ensure a complete record on appellate readjudication, for purposes of this remand only the Board will assume that the Veteran was not specifically informed of the possible surgical risks of misplacement or breach of a pedicle screw prior to his October 2004 surgery.

As such, further development is needed to determine whether or not there has been a minor, immaterial deviation from the informed consent requirements in this case.  Another VA examination is not actually necessary.  However, after reviewing the claims folder, a VA physician should opine whether a reasonable person in the Veteran's situation would have proceeded with the October 2004 lumbar spine surgery even if advised of the risk of misplacement or breach of a pedicle screw.  

In making this determination, the VA physician should discuss the medical consequences of proceeding with the surgery in 2004 versus the Veteran forgoing the surgery in 2004, which are primary factors to evaluate whether a reasonable person would have proceeded with the surgery.  Since these considerations are medical in nature, the Board may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must secure a VA opinion as to the issues of reasonable foreseeability and informed consent.  Another VA examination is not necessary, as the record itself is adequate.

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder, as well as the Veteran's Virtual VA and VBMS electronic files, must be made available for review for the examination and the addendum report must state whether such review was accomplished.

Following a review of the Veteran's file, an answer must be provided to the following questions:

(A.)  Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's bilateral lower extremity numbness and muscle spasms of the right calf are the result of an event not reasonably foreseeable in the October 2004 lumbar spine surgery?

(B.)  Is it at least as likely as not that a reasonable person in the Veteran's situation would have proceeded with the October 2004 lumbar spine surgery, even if advised of the risk that he could suffer from misplacement or breach of a pedicle screw causing bilateral lower extremity numbness and muscle spasms of the right calf?

In making this determination, the examiner must discuss the medical consequences of proceeding with the lumbar spine surgery in 2004 versus the Veteran foregoing the surgery in 2004, which are primary factors to evaluate whether a reasonable person would have proceeded with the surgery.  The examiner must discuss the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the surgery.

2. After completing all indicated development to the extent possible, the RO should readjudicate the claims for compensation under the provisions of 38 U.S.C.A. § 1151 in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case (SSOC) to the Veteran and his attorney and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



